Citation Nr: 1811343	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hip degenerative joint disease (DJD).  

2.  Entitlement to an extension of the temporary total rating (TTR) for convalescence, status post right total knee arthroplasty (TKA) with scar, beyond March 31, 2010.  

3.  Entitlement to a rating in excess of 30 percent from April 1, 2010, to January 19, 2015, and in excess of 60 percent from January 20, 2015, for right knee DJD, status post TKA with scar.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	William J. Wickward, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The procedural history regarding claims #2 and #3 was provided in detail in the Board's February 2016 remand decision and will not be repeated here.  Issue #1 was not initially developed with the claims on appeal.  For purposes of clarity, the Board has now combined all issues into one appeal.  Moreover, the Board notes that the claim for a TDIU was specifically raised at the September 2016 video conference hearing and is part of the appeal.  The Board notes that entitlement to a TDIU is part of a higher rating claim when raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claims.  


The Veteran submitted additional treatment records since the 2016 remand that were not reviewed by the RO; however, the Board finds that the automatic waiver provision applies in this case as the substantive appeal as to all issues was filed on or after February 20, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 (2012) to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  It has not been requested in writing that the Agency of Original Jurisdiction (AOJ) initially review the evidence.

The issues of entitlement to service connection for right hip DJD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran underwent a right TKA on February 6, 2009, and a 100 percent TTR was assigned from that date through March 31, 2010; there is no regulatory provision for extension beyond this date.

2.  For the period from April, 1, 2010, and onward, the Veteran's status post right knee residuals included severe painful motion or weakness in the affected extremity.  

3.  For the period from April 1, 2010, the Veteran has been assigned the maximum evaluation available under the rating criteria for his status post TKA.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extension of a TTR for convalescence beyond March 31, 2010, have not been met.  38 C.F.R. § 4.30 (2017).  

2.  From April 1, 2010, to January 19, 2015, the criteria for a 60 percent rating, but no higher, have been met for status post right knee total replacement with scar.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes (DCs) 5055, 5256. 5261, 5262 (2017).  

3.  From January 20, 2015, the criteria for a rating in excess of 60 percent rating have not been met for status post right knee total replacement with scar.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes (DCs) 5055, 5256. 5261, 5262 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

Extension of TTR for Right TKA

In statements of record, the Veteran has requested that he be granted an extension of the TTR (100 percent disability rating) that was assigned for his right TKA under 38 C.F.R. § 4.71, DC 5055.  Specifically, it is noted that in an April 2009 rating decision, the Veteran was granted a temporary 100 percent evaluation from February 6, 2009, through the end of March 2010, based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30, followed by a 100 percent schedular evaluation for one year under 38 C.F.R. § 4.71a, DC 5055.  Thereafter, the Veteran was assigned a 30 percent rating, effective April 1, 2010, for residual limited and painful motion following right TKA, in accordance with DC 5055.  See the April 2009 rating action.  

Under 38 C.F.R. § 4.30 (2017), a TTR for convalescence will be assigned effective from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period. 38 C.F.R. § 4.30 (2017).  Under the "Prosthetic Implants" section of 38 C.F.R. § 4.71a, Note (1) provides that a 100 percent rating for one year following implantation of prosthesis will commence after an initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 (2017) following hospital discharge.  

In this case, VAMC treatment records reflect that the Veteran underwent a right TKA on February 6, 2009, and was discharged from the hospital without complications.  Accordingly, he is entitled to a TTR under 38 C.F.R. § 4.30 (2017) effective February, 6, 2009, the date of hospitalization/surgery, and continuing for one month from March 1, 2009, as the first day of the month following discharge.  Pursuant to DC 5055, the one-year period for a total rating following the left TKA began on April 1, 2009, and continued through March 31, 2010.  As shown in the record, the Veteran received a TTR for this period.  While he claims that his condition warrants an extension of the TTR, it is pointed out that the provisions of 38 C.F.R. § 4.30 (20107) make clear that there is no legal basis for the grant of an extension of such benefits under 38 C.F.R. § 4.71a, DC 5055.  The Veteran's claim for an extension of a TTR must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Entitlement to a Rating in Excess of 30 Percent from April 1, 2010, to January 19, 2015, and in Excess of 60 Percent from January 20, 2015, for Right Knee DJD and Status Post TKA with Scar.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2017), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. at 202.  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2017).  The guidance provided by the United States Court of Appeals for Veterans Claims (Court) in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  The Board notes that the provisions of 38 C.F.R. § 4.40 (2017) and 38 C.F.R. § 4.45 (2017) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Additionally, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. § 4.40 and 4.45 (2017), but may cause functional loss if affecting some aspect of the normal working movements of the body, such as exertion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In this case, DC 5055 indicates that the service-connected disability is considered to be a prosthetic replacement of the knee joint, evaluated under 38 C.F.R. § 4.71a, DC 5055.  

Under DC 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned, when there are intermediate degrees of residual weakness, pain, or limitation of motion.  These intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, DC 5055.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  (2017)

DC 5256 provides ratings based on ankylosis of the knee.  The minimum 30 percent rating is warranted for ankylosis in favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  The maximum 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71 a, DC 5256 (2017).

DC 5261 provides for a zero percent rating where extension of the leg is limited to five degrees. A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R. § 4.71 a, DC 5261 (2017).

DC 5262 provides ratings based on the impairment of the tibia and fibula.  The minimum 10 percent rating is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  The maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a , DC 5262 (2017).

Initially, the Board points out that the right knee scar that is associated with the right TKA is shown to be well-healed and non-tender.  Thus, a higher or separate rating based on the scar is not warranted, and the Veteran does not assert otherwise.  That being said, the Board finds that the Veteran meets the criteria for a 60 percent rating effective April 10, 2010, for his service-connected right knee disability under DC 5055.  Post-surgical private and VA records show that the right knee remained swollen post surgery, and he always reported significant right knee pain.  While revisionist surgery was discussed, a VA physician noted in November 2012 that the procedure was unlikely to relieve the Veteran's complaints of pain.  Flexion of the right knee was limited to 85 degrees of flexion upon VA evaluation in 2015, and he continued to report pain with motion and weight bearing.  The Board concludes that markedly severe residuals have been present since the TTR ended, and that a 60 percent rating is warranted from April 1, 2010.  It is important to note that a 60 percent rating is the maximum schedular disability rating available for the knee under DC 5055 or any other DC pertaining to the knee.  Id.  Thus, a rating in excess of 60 percent for the period from April 1, 2010, onward, is denied.  


ORDER

Entitlement to an extension of the TTR for convalescence, status post right TKA with scar, beyond March 31, 2010, is denied.  

Entitlement to a disability rating of 60 percent, but no higher, from April 1, 2010, to January 19, 2015, for right TKA residuals is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a disability rating in excess of 60 percent from January 20, 2015, for right TKA residuals is denied.  


REMAND

As to the claim for entitlement to service connection for right hip DJD, it is the Veteran's primary contention that this condition developed secondary to his service-connected right knee disorder.  Review of the record does show that right hip DJD has been diagnosed.  An October 2013 VA examination was conducted to address whether a right hip disorder is secondary to the service-connected right knee disability.  The examiner found that the right hip condition was less likely as not the result of the right knee condition.  For rationale, he stated that there was no study or evidence to relate the knee pathology as the causative etiology of the Veteran's right hip condition.  The Veteran had DJD of the both knees and hips.  This was most common in persons over 40 years of age.  No opinion was provided as to secondary aggravation.

A subsequently dated private physician's treatment record in April 2017 reflects that the Veteran complained that he limped due to his right knee problems, and he felt that this had exacerbated his right knee arthritis.  The examiner found that it was possible that there could be some association with the "aseptic loosening" of the knee exacerbating his hip arthritis.  

As there are conflicting opinions of record regarding whether right knee DJD is associated with service-connected right knee TKA, additional medical opinion is necessary.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Moreover, the claim for a TDIU is also remanded pending adjudication of the right hip service connection claim on appeal, as it is inextricably intertwined with the outcome of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  To avoid piecemeal adjudication of these types of claims, they should be considered together).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's right hip disability.  The entire claims file, to include a complete copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  The examiner should provide the following opinions:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip disorder originated in service or is otherwise related to service, to include due to wear and tear caused by service-related duties?  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was aggravated beyond the natural progression of the disease by a service-connected disability, to include the right knee TKA?  

The examiner should consider and discuss the medical records, to include the conflicting opinions of the October 2013 VA examiner (to the effect that there is no relationship between the right knee and right hip) and the April 2017 opinion from a private physician (to the effect that it is certainly possible there could be some association with aseptic loosening of the knee and the hip arthritis), as well as any lay statements of record.  A rationale for any opinion rendered must be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.  

3.  Then, the service connection claim should be readjudicated, and the TDIU claim should be adjudicated for the first time.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


